DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitation “compare a magnitude of the primary path filter with a magnitude of at least the control filter to determine whether a state of the control filter is unstable” in claim 1 is non-enabling subject matter. The specification does not clearly articulate which control filter is being compared to the magnitude of the primary path filter. For example, paragraph [0109] of the specification mentions that “the filter state determination unit 69 compares the magnitude of the primary path filter H^ with the magnitude of the control filter W.” Both the control signal generating unit 28 and the second estimated cancellation signal generating unit 36, however, comprise a SAN filter which is used as the control filter W. See ¶[0032], [0047]. The recitation is therefore non-enabling since a person having ordinary skill in the art would not be able to discern whether the control filter W of the control signal generating unit 28 is used in the comparison or whether the control filter W of the second estimated cancellation signal generating unit 36 is used in the comparison to the magnitude of the primary path filter. Claims 2-7 are thus rejected for their dependencies on non-enabled claim 1.
Claim 2 recites “wherein the one or more processors cause the active noise control device to determine that the state of the control filter is unstable if a magnitude of a filter in which the control filter and the secondary path filter are coupled in series is larger than a magnitude of the primary path filter” which is non-enabling subject matter. As mentioned in the preceding paragraph, the specification does not clearly define the which control filter W is being compared to determine whether the control filter is unstable. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “perform[ing] signal processing on the reference signal by the control filter to generate a second estimated cancellation signal” which renders the claim indefinite. According to paragraphs [0046]-[0048], the second estimated cancellation signal generating unit 36, which comprises a SAN filter used as the control filter W, processes the reference signals r0 and r1 to generate the second estimated cancellation signal y2^. The control filter W of the control signal generating unit 28 does not generate the second estimated cancellation signal y2^ nor does it process the reference signals r0 and r1. Instead, the control filter W of the control signal generating unit 28 generates control signals u0 and u1 based on the basic signals xc and xs. See ¶[0031]. In light of the specification and as best understood by the examiner, the control filter W of the second estimated cancellation signal generating unit is interpreted as processing the reference signal and generating the second estimated cancellation signal. 
In addition, claim 1 recites “sequentially and adaptively updating a coefficient of the control filter based on the reference signal and the second virtual error signal in a manner that a magnitude of the second virtual error signal is minimized” which further renders the claim indefinite. According to paragraphs [0060]-[0061] and the direct connection between the control filter coefficient updating unit 42 and the control filter W of the second estimated cancellation signal generating unit 36, it appears that the control filter coefficient updating unit 42 updates the coefficients of the control filter W of the second estimated cancellation signal generating unit 36. In contrast to claim 1, the control filter coefficient updating unit 42 does not appear to update the coefficients of the control filter W of the control signal generating unit 28. Thus, in light of the specification and as best understood by the examiner, the coefficients of the control filter of the second estimated signal generating unit are interpreted as sequentially and adaptively updated based on the reference signal and the second virtual error signal in a manner that a magnitude of the second virtual error signal is minimized. Claims 2-7 are rejected for their dependencies on indefinite claim 1.
Claim 5 recites “sequentially and adaptively update the coefficient of the control filter based on the reference signal and the third virtual error signal in a manner that a magnitude of the third virtual error signal is minimized” which renders the claim indefinite. According to paragraphs [0116]-[0117], it appears that the filter coefficients WO and W1 of the second estimated cancellation signal generating unit 36 are updated based on the reference signals r0 and r1 and the third virtual error signal e3 instead of the coefficients of the control filters of the control signal generating unit 28 which the claim purports to maintain. In light of the specification and as best understood by the examiner, the filter coefficients WO and W1 of the second estimated cancellation signal generating unit 36 are interpreted as updated based on the reference signal and the third virtual error signal. 
Claim 7 recites “gradually decreas[ing] the coefficient of the control filter if the control target frequency is outside a predetermined range” which renders the claim indefinite. According to paragraphs [0136]-[0137], it appears that the control filter coefficients W0 and W1 of the second estimated cancellation signal generating unit 36 are gradually decreased, instead of the control filter coefficients W0 and W1 of the control signal generating unit 28, when the control target frequency f is outside the predetermined range. In light of the specification and as best understood by the examiner, the control filter coefficients of the second estimated cancellation signal generating unit are interpreted as gradually decreased if the control target frequency is outside the predetermined range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bastyr (US 10,741,162) teaches an active noise cancellation (ANC) system, used in vehicles, that includes a signal analysis controller configured to detect ANC instability. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/            Examiner, Art Unit 2653